Exhibit 10(e)

FINANCE REVENUE SHARING AGREEMENT

This Finance Revenue Sharing Agreement (the “Agreement”) is made and entered
into as of April 10, 2004 by and between 21ST MORTGAGE CORPORATION, a Delaware
corporation (“Lender“), and Prestige Home Centers, Inc., a Florida Corporation
and Majestic Homes, Inc., a Florida Corporation, together the (“Sellers”).

 

 

Sellers are subsidiary corporations, wholly owned by Nobility Homes Inc. and are
engaged in the retail sale of manufactured homes at multiple sales centers owned
by Sellers in the continental United States. Lender arranges and provides long
term financing to retail purchasers of manufactured homes.

Sellers have agreed to refer customers at Sellers-owned sales centers (the
“Customers”) to Lender for financing, to assist in the credit application
process, to assist in the documentation process for approved loans and, under
certain circumstances, to repurchase the manufactured homes of Customers who
default on their financing obligations to Lender. Lender has agreed to review
credit applications submitted by Sellers for its Customers, to extend financing
to Sellers Customers who meet Lender’s credit requirements, to provide funds for
the loans to Customers and to service the loans to Customers.

Sellers and Lender have further agreed to share in the revenues, expenses,
costs, risks, profits and losses derived from financing provided by Lender to
Sellers’ Customers.

The parties desire to set forth the terms and conditions of their Agreement.

 

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, Lender and Sellers agree as
follows:

 

1) Origination and Servicing of Loans. Loans from Lender to Sellers’ Customers
(“Customer Loans”) will be originated and serviced as follows:

 

  a) Sellers will refer its Customers to Lender to obtain financing for the
purchase of manufactured homes from Sellers. Sellers may refer Customers to
other financing sources but only after Lender has underwritten the deal and
provided a timely decision regarding approval or denial of Lender’s intent to
offer financing.

 

  b)

Lender will provide financing to Customers who meet the Lender credit
requirements and are approved in accordance with the policies and procedures of
Lender, such loans to be secured by manufactured homes or manufactured homes and
land. Lender will offer financing rates and finance plans to Customers that are
comparable to rates and plans offered by other national finance companies. All
decisions in regard to credit risk, credit

 

1



--------------------------------------------------------------------------------

 

approval, loan terms, loan documents and financing products offered will be the
sole responsibility of Lender, which may approve or reject loan applications in
its sole discretion.

 

  c) Sellers’ sales representatives will assist Customers in completing credit
applications and will provide deal terms and other required information to
Lender. Sellers will also facilitate Customer interviews with Lender.

 

  d) Sellers will advise its Customers of credit decisions by Lender. If a
Customer’s loan is approved, Sellers will arrange for the closing of the loan
and execution of loan documents on forms provided and approved by Lender.

 

  e) Sellers will forward all approved credit applications and all original loan
documents to Lender for funding. Lender will fund Customer Loans after
completion of installation of the manufactured home. Customer Loans will be
funded on a daily basis. In the event that unsatisfactory Customer interviews
occur, Lender may conduct its Customer interviews prior to funding.

 

  f) Sellers will timely submit the necessary title and lien perfection
documentation to Lender, and Lender will timely apply for certificates of title
with notation of liens. Any excess title fees charged by Sellers on a Contract
will be applied to the Customers loan principal balance.

 

  g) Lender will arrange for the recording of mortgages, deeds of trust or other
security documents on land/home transactions.

 

  h) All credit applications and approved loans will be handled by Sellers and
Lender in accordance with the policies and procedures of Lender in effect from
time to time and the dealer agreement set forth on Exhibit 1 attached hereto and
incorporated herein by reference. Lender Escrow Accounts the right to modify its
policies and procedures from time to time and agrees to provide copies of its
policies and procedures to Sellers.

 

  i) Lender shall be responsible for the servicing of the Customer Loans,
including collection of loan payments from the Customers. Lender agrees to use
commercially reasonable efforts to collect the Customer Loans.

 

  j) Sellers agree to make field calls on Customers and home inspections from
time to time upon request by Lender.

 

  k) Lender will be entitled to collect, receive and retain an Origination and
Service Fee on each Customer Loan as set forth on Exhibit 2, attached hereto and
incorporated herein by reference.

 

  l) Sellers agree to purchase manufactured homes and land which secure
defaulted Customer Loans on the terms set forth in this Agreement.

 

  m) All Customer Loans shall be in the name of Lender and Lender can take such
actions as it deems appropriate in connection with the collection, sale, pledge
or other disposition of the Customer Loans without the consent of Sellers but
shall account to Sellers for the proceeds thereof as provided herein.

 

2



--------------------------------------------------------------------------------

2) Finance Revenue Sharing. Sellers and Lender will share equally in withdrawals
of Escrow Account Balances in excess of the Minimum Escrow Account balance. The
profits and losses from Customer Loans will be accounted for by Lender, by the
creation of a Escrow Account (the “Escrow Account”).

 

3) Escrow Account Credits and Charges.

 

  a) Upon execution of this Agreement, Sellers will deposit $250,000 cash with
Lender, which will be credited to the Escrow Account (the “Initial Deposit”).

 

  b) Upon execution of this Agreement, Lender will credit $250,000 to the Escrow
Account (“the Initial Funding”). The combined Initial Deposit and Initial
Funding will create an initial Escrow Account balance of $500,000.

 

  c) All prepaid finance charges to Customers as identified on Loan contract
documents will be credited to the Escrow Account.

 

  d) Interest will be credited to the Escrow Account each month based on the
Escrow Account balance on the first calendar day of each month (the “Escrow
Account Interest”). The rate of interest credited on the Escrow Account balance
will equal the average cost of funds for Lender for short term borrowing (i.e.,
borrowing with a maturity date of less than twelve (12) months from the date of
funding) on the first day of the month for which interest is calculated. Changes
in the Escrow Account balance during the month will not be considered in
calculating the interest earnings for the month.

 

  e) The Escrow Account will be charged with and debited for all losses incurred
by Lender on Loans that do not result in a Repossession Home, liquidation
expenses reimbursed by Lender to Sellers, as per the liquidation procedure in
paragraph 6,, collection expenses other than ordinary Servicing Expenses,
attorney fees and other out of pocket expenses related to the Customer Loans.

 

  f) The funds deposited or credited by Sellers and Lender will not be
segregated and may be co-mingled and used with other funds of Lender but shall
be separately accounted for and credited to the Escrow Account for accounting
purposes.

 

  g) Sellers hereby grants to Lender a security interest in Sellers share of the
Escrow Account and any other Escrow Accounts or other property rights
established for Sellers benefit with respect to Customer Loans purchased by
Lender pursuant to this Agreement or any other Agreement between the parties
hereto, whether such Escrow Accounts, participations or other amounts earned by
Sellers are considered to be an account, general intangible or other category of
tangible or intangible personal property. Sellers agrees to execute documents
reasonably requested by Lender from time to time to evidence or effect the
perfection of the security interest granted to Lender. Upon termination of this
Agreement, such security interest shall continue until all obligations of
Sellers to Lender are satisfied.

 

3



--------------------------------------------------------------------------------

4) Assignment of Collections. Lender shall credit to the Escrow Account By the
tenth (10th) day of each month following the month of collection. the “Net
Collections”, which are defined as the remainder of:

 

  a) The collections received from Customers on a monthly basis by Lender in
connection with Customer Loans,

 

  b) Less:

 

  c) Origination and Service Fee paid to Lender pursuant to the Origination and
Service Fee Schedule attached hereto as Exhibit 2,

 

  d) Interest expense in connection with loans used to fund Customer Loans.
Interest expense on all loans shall be calculated at Lenders short term cost of
funds until Lender acquires Long Term Funds (funds with a maturity in excess of
36 months). Periodically Lender will acquire Long Term Funds. At the time Lender
acquires Long Term Funds, Lender will assign each loan that has not previously
been assigned a Long Term Cost of funds an interest rate equal to Lenders Long
Term Funds rate on that date.

 

  e) The principal portion of any payment received from a customer.

 

  f) Late fees and return check fees collected and paid to Lender as servicer,

 

  g) Premiums for credit risk insurance,

 

  h) Tax and insurance escrow payments, and

 

  i) Professional service fees for services provided for the benefit of the
parties pursuant to or in furtherance of this Agreement.

 

5) Repossession Repurchase. Repossession Homes shall include home only
repossessions and homes with land as a portion of the collateral (“Land/Home”).
Lender shall have full responsibility for servicing of loans until the
Repossession Home is available for possession by Sellers. Upon notification from
Lender that a Repossession home is available for resale, Sellers shall
repurchase the loan at 100% of the loan balance including accrued interest and
legal fees (“Repurchase Price”).

 

  a) Lender shall manage all legal notices including coordinating deeds in lieu
of foreclosure and foreclosure sales. Lender shall notify Sellers immediately
when a home is surrendered by a Customer. However, Lender shall not send a
repurchase notice to Sellers until Lender can provide a clear chain of title to
Sellers.

 

  b) Upon receipt of payoff Lender shall forward title and other lien assignment
documents to Sellers.

 

  c) Sellers shall have complete responsibility for the liquidation of
Repossession Homes, including transporting homes, repairing homes to resale
condition, remarketing homes, maintaining records of remarketing expenses, and
paying all liquidation expenses.

 

4



--------------------------------------------------------------------------------

  d) Upon Liquidation of a Repossession home, Sellers shall send a detailed
invoice to Lender of all repossession, foreclosure, and liquidation expenses
incurred by Sellers. Lender, subject to the limitations below shall reimburse
Sellers for the liquidation expenses.

 

  i) On a home only repossession the reimbursement by Lender shall not exceed
60% of the repurchase price, nor shall it be less than 40% of the Repurchase
Price.

 

  ii) On a Land/Home repossession the reimbursement by Lender shall not exceed
45% of the repurchase price, nor shall it be less than 25% of the Repurchase
Price.

 

6) Indemnification. Sellers and Lender agree as follows:

 

  a) Sellers agrees to indemnify and reimburse Lender for all claims, demands,
liabilities, suits, damages, costs, expenses and charges related to or arising
out of Customer Loans arising from the acts of Sellers, such payment to be made
within thirty (30) days of written request by Lender.

 

  b) Lender agrees to indemnify and reimburse Sellers for all claims, demands,
liabilities, suits, damages, costs, expenses and charges related to or arising
out of Customer Loans arising from the acts of Lender, such payment to be made
within thirty (30) days of written request by Sellers.

 

7)

Monthly Reports. Lender will provide a monthly report to Sellers by the 10th day
of each month regarding credits and debits to the Escrow Account and the Escrow
Account balance as of the prior month end. Upon request of Sellers, Lender shall
provide a schedule of collections from Customers with detail of principal,
interest, late charge, escrow and adjustments. Lender will provide to Sellers
twice each month a list of past due accounts. Such reports will be conclusively
presumed to be correct unless objected to by Sellers within 365 days of days of
receipt.

 

8) Escrow Account Disbursements.

 

  (a) Beginning on or about May 1, 2006, and continuing at least quarterly
thereafter, the Escrow Account balance in excess of the Minimum Escrow Account
Amount (as hereafter defined) will be divided and paid equally to Sellers and
Lender (the “Escrow Account Disbursements”).

 

  (b) A minimum Escrow Account balance (the “Minimum Escrow Account Amount”)
will be maintained in an amount equal to the sum of:

 

  (i) 3% of the principal balance of all Customer Loan balances outstanding.
(The “Outstanding Loans”), plus

 

5



--------------------------------------------------------------------------------

  (ii) 10% of the Outstanding Loans between 30 and 59 days past due as of the
last day of the quarter, plus

 

  (iii) 20% of Outstanding Loans between 60 and 89 days past due as of the last
day of the quarter, plus

 

  (iv) 50% of Outstanding Loans 90 days or more past due as of the last day of
the quarter, including Outstanding Loans in the process of repossession but the
collateral for which has not yet been repurchased by Sellers.

 

  (c) No disbursement shall be made from the Escrow Account to the parties
pursuant to this Section unless, at the time the disbursement would be made, the
weighted average current interest rate yield on the Customer Loans exceeds by at
least two percent [2.00%] the sum of (i) Lender’s average weighted cost of funds
on the Customer Loans, plus (ii) the Origination and Service Fee.

 

9) Escrow Account Deficit.

 

  a) Lender shall provide to Sellers a notice of Escrow Account deficit (“Notice
of Escrow Account Deficit”) at any time the Escrow Account balance is $500,000
below the Minimum Escrow Account Amount (a “Escrow Account Deficit”).

 

  b) Within 30 days of receipt of a Notice of Escrow Account Deficit, Sellers
will deposit in cash with Lender for Credit to the Escrow Account, an amount
equal to 50% of the Escrow Account Deficit, and Lender will credit an equal
amount to the Escrow Account.

 

  c) In the event Sellers fails to deposit the required cash with Lender within
the 30 days provided , Sellers will forfeit any right, claim or interest in the
Escrow Account and to any future Net Collections or other economic benefits from
the Customer Loans, but will continue to be required repurchase repossessions as
described in this Agreement.

 

10) Advisory Board. An Advisory Board will be established to provide counsel and
to facilitate communication and general agreement between Sellers and Lender as
follows:

 

  a) The Advisory Board will consist of four people: two named by Sellers and
two named by Lender.

 

  b) The term for each Advisory Board member shall be at the discretion of the
company with the right to name the member.

 

  c) The Advisory Board will meet at a convenient time and within 60 days of the
request of any Advisory Board member, but no less frequently than annually.

 

11) Termination. This Agreement shall terminate as to new business (a
“Termination”) upon the earlier of:

 

  (a) Such time as required by applicable law.

 

6



--------------------------------------------------------------------------------

  (b) Such time as Sellers or Lender files for bankruptcy, reorganization or
makes an assignment for the benefit of its creditors.

 

  (c) Four months after Sellers or Lender gives written notice of its intent to
terminate the Agreement.

 

  (d) Upon Termination, the existing Customer Loans will be collected or
otherwise liquidated by Lender in the normal course of business, but no
additional Customer Loans will be made pursuant to this Agreement other than
re-financing or re-sales of manufactured homes and manufactured homes and land
that secure existing Customer Loans. Due to the substantial risk of loss
involved with the Customer Loans, Sellers and Lender acknowledge and agree that
liquidation of the existing Customer Loans may take a substantial period of
time. This Agreement will remain in full force and effect as to Customer Loans
in existence on the date of Termination, and a Minimum Escrow Account Amount
will continue to be maintained as required by this Agreement until all existing
Customer Loans have been paid in full or otherwise liquidated. Sellers
obligation to repurchase repossessions and provide collection assistance shall
survive Termination of this Agreement.

 

  (e) In succeeding months After Termination, the Origination and Service Fee
paid to Lender as defined in exhibit 2, shall not exceed the average Origination
and Service Fee rate for the immediately preceding Twelve (12) months, prior to
the Terminating event.

 

12) Arbitration. Sellers and Lender consent and agree that any and all claims,
disputes or controversies arising in connection with this Agreement or otherwise
between Sellers and Lender will be settled solely by means of final and binding
arbitration in the State of Delaware in accordance with the applicable
provisions of the Uniform Arbitration Act, as referenced in the Delaware Code.
Sellers and Lender shall mutually agree upon the arbitrator to determine such
claim. In the event the parties are unable to so mutually agree, the arbitrator
shall be appointed by application to any court of competent jurisdiction in the
State of Tennessee. Judgment on the arbitration award may be entered in any such
court. This arbitration provision inures to the benefit of, and is intended to
be for the benefit of, the heirs, assigns, agents, subsidiaries and affiliates
of the parties. Any contests to the validity or enforceability of this
arbitration provision shall be determined by arbitration in accordance with the
terms of this arbitration provision.

 

13) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Tennessee,
without giving effect to principles of conflicts of law.

 

14)

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by
overnight courier or sent by telegram or fax, or forty-eight (48) hours after
being

 

7



--------------------------------------------------------------------------------

 

deposited in the U.S. mail as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page hereto, or as subsequently modified by written
notice.

 

15) Attorney’s Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements from the non-prevailing party in addition to any other relief to
which such party may be entitled.

 

16) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of both parties.

 

17) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

 

18) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

19) Entire Agreement. This Agreement, the Manufactured/Modular Home Dealer
Agreement, and exhibits attached hereto constitute the entire agreement among
the parties hereto pertaining to the subject matter hereof and thereof; and
supercede any and all other written or oral agreements relating to the subject
matter hereof or thereof existing between the parties.

 

20) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

21)

Assignment. All of the terms, covenants, representations, warranties and
conditions of this Agreement shall be binding upon, and inure to the benefit of
and be enforceable by, the parties hereto and their respective successors,
assigns and other legal representatives. This Agreement and the rights and
obligations hereunder shall not be assigned by any party, without the written
consent of the other party hereto. Consent by Sellers or Lender shall not be
unreasonably

 

8



--------------------------------------------------------------------------------

 

withheld. Notwithstanding the foregoing, Lender shall have the right to assign
this Agreement in connection with any sale of substantially all the assets of
Lender to an entity, which continues to provide financing for retail purchasers
of manufactured homes.

 

22) Covenant Sellers and Lender shall maintain a minimum tangible net worth of
$2,000,000 throughout the term of this agreement. If this Agreement is
Terminated, Sellers and Lender shall maintain either a minimum tangible net
worth of $2,000,000 or an amount equal to 50% of the outstanding balance of the
portfolio originated and outstanding that were sold to Lender under the terms of
this Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

21ST MORTGAGE CORPORATION By:  

/s/ Tim Williams

  Tim Williams, President

Address:   P. O. Box 477   Knoxville, TN 37901

SELLERS: Majestic Homes, Inc. By:  

/s/ Tom Trexler

  (Signature) Tom Trexler, President 3741 S. W. 7th Street Ocala, FL 34474
Prestige Homes, Inc. By:  

/s/ Tom Trexler

  (Signature) Tom Trexler, President 3741 S. W. 7th Street Ocala, FL 34474

 

10



--------------------------------------------------------------------------------

EXHIBIT 1

[Dealer Agreement]

Existing Manufactured/Modular Home Dealer Agreement between Nobility Homes

Inc. and all of its majority owned subsidiaries and 21st Mortgage Corp. dated
July 17, 1997.

 

11



--------------------------------------------------------------------------------

EXHIBIT 2

ORIGINATION AND SERVICE FEES SCHEDULE

Lender shall be entitled to collect, receive and retain Origination and Service
Fees for originating and servicing the Customer Loans in accordance with the fee
schedule set forth below. Origination and Service Fees shall be deducted from
collections as provided in Section 4(b)i. In the event that Lender receives
service fees from a third party following a Securitization, Lender shall be
entitled to retain such service fees but such service fees shall not be deducted
from the Escrow Account.

A. Origination and Service Fee. The Origination and Service Fee shall be an
amount equal to 1.50% per annum of the outstanding principal balance of all
Customer Loans as of the first day of the month for which the calculation is
made and paid to or deducted and retained by Lender as payments are received on
the Customer Loans.

B. Reduction of Origination and Service Fees. In any calendar quarter, if Lender
books, closes and funds at least One Million, Five Hundred Thousand ($1,500,000)
of Customer Loans, or One Million, Five Hundred Thousand ($1,500,000) average
for the prior three quarters The (“Threshold Volume Level”), then the
Origination and Service Fee set forth above will be reduced by 0.25% during the
subsequent quarter. In the event Sellers quarterly retail sales are less than
$3,000,000, then the Threshold Volume Level shall be reduce to $1,000,000.

 

12